Citation Nr: 1341438	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to an initial compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart




INTRODUCTION

The Veteran had active service from October 1965 to October 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, January 2011 and November 2012, the Board remanded these claims for additional development. 

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for service-connected left ear hearing loss.

Unfortunately the Board finds that this matter should once again be remanded, as the RO has failed to obtain an etiology opinion regarding the Veteran's right ear hearing loss, which is now shown to meet the VA criteria for a disability.  Specifically, while prior VA examinations failed to show audiological test results that met the criteria for hearing loss, the most recent VA examination of February 2013 showed auditory threshold of 40 decibels at 3000 Hertz, which meets the criteria for a hearing loss disability. See 38 C.F.R. § 3.385 (2013).  Despite this, the examiner did not provide an etiology opinion, stating that one was not requested.  The RO also in its April 2013 supplemental statement of the case failed to recognize that the threshold for disability is now met for the right ear hearing loss.  

As the RO has failed to substantially comply with the Board's prior remand request to provide an etiology opinion for the right ear hearing loss, remand is necessary to correct this deficiency.  Substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

Additionally, the Board notes that the outcome of the increased rating claim for left ear hearing loss could potentially be affected by a decision to grant service connection for the right ear hearing loss.  Therefore, the Board determines that this is inextricably intertwined with the issue of entitlement to service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Return this claims file to the VA examiner who conducted the February 2013 VA examination for hearing loss for the purpose of obtaining an addendum opinion.  If this examiner is no longer available, the claims file should be forwarded to an appropriate specialist.  After reviewing the claims file and electronic record, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right ear hearing loss is causally or etiologically related to service or is proximately due to or aggravated by his service connected left ear hearing loss, (which the Board notes is service connected based on exposure to combat related acoustic trauma from an explosion).

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his hearing loss and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review. The examiner must state in the addendum report that the claims folder has been reviewed.   If it is determined that another examination is necessary to resolve this matter, one should be scheduled.

2.  After the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


